 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Form8K [form8_k.htm]
 
 
December 23, 2009
 
 
Mr. Camillo Martino
18841 Graystone Lane
San Jose, CA 95120
 
 
Dear Camillo:
 
On behalf of the Board of Directors (the "Board") of Silicon Image, Inc. (the
"Company"), it is my pleasure to offer you the position of Chief Executive
Officer. The terms of our offer and the benefits provided by the Company are
described in this letter. The effective date of this letter is the first day you
commence employment with the Company, which will be January 6, 2010 (the
"Effective Date").
 
1.  You will report to the Board, which will nominate and elect you to the Board
as a Class III director within five business days following the Effective Date.
While you are employed at the Company, you will abide by your duty of loyalty to
the Company, will perform your duties and follow the lawful directions of the
Board in a diligent manner, and will devote your full time, energy and attention
to the interests of the Company; provided, however, that you may serve on one
(1) additional board of directors with the advance written consent of the Board.
You will receive an indemnification agreement for your service as an officer and
director of the Company consistent with indemnification agreements in place with
other members of the Board.
 
2.  Your starting annual base salary will be $425,000 per year. For the 2010
fiscal year, you will be eligible to receive a cash bonus under the Company's
executive bonus plans up to a maximum of 100% of your then current annual base
salary. Your actual annual bonus cash award may be below, at, or above target
and shall be determined based upon a combination of (a) the Company's
achievement level against financial and performance objectives and (b) an
individual modifier component based upon your individual performance as
determined by the Compensation Committee based on both individual and management
by objective milestones to be determined by the Board's Compensation Committee.
For fiscal year 2010, your annual bonus will be guaranteed as to fifty percent
(50%) of your base salary, or $212,500 (the "Guaranteed Ionics"). The Guaranteed
Bonus will be payable as follows: (i) $106,250 on June 30, 2010 and (ii)
$106,250 on December 31, 2010. Your annual compensation will be subject to
annual review by the Compensation Committee.
 
3.  You will be granted an option to purchase 1,000,000 shares of Company common
stock (the "Option"). The Option will be granted on January 15, 2010. The Option
shall have an exercise price equal to the closing price of the Company's common
stock on the date of grant and shall vest over a four year period as follows:
(i) 10% of the shares subject to the Option shall vest on January 1, 2011; (ii)
twenty percent (20%) of the shares subject to the Option shall vest on January
1, 2012; (iii) thirty percent (30%) of the shares subject to the Option shall
vest on January 1, 2013; and (iv) forty percent (40%) of the shares subject to
the Option shall vest on January 1, 2014. All vesting for the Option shall be
contingent upon your continued employment with the Company on the applicable
vesting date.
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
4.  You will be eligible to participate in the other employee benefit plans and
executive compensation programs maintained by the Company applicable to other
employees and key executives of the Company, including without limitation stock
option, stock purchase, incentive or other bonus plans, life, disability,
health, accident and other insurance programs, vacation and similar plans or
programs.
 
5.   Upon any termination of your employment with the Company, you shall in all
cases receive
    (i) payment for all unpaid salary and vacation accrued through the date of
your termination of employment;
    (ii) reimbursement for expenses per existing Company policies; and (iii)
continued benefits in accordance with the terms of the Company's then existing
benefit plans and policies and/or as required by applicable law; such payments
and benefits are not included within the separation benefits described below
(but likewise will not operate to duplicate such separation benefits either). In
addition to the above benefits, you shall under certain circumstances described
below in subsection B, also be entitled to receive separation benefits;
provided, that in order to receive any separation benefits you must first
execute and return to the Company within sixty (60) days following your
separation from service a full unilateral release (including a waiver of unknown
claims and covenant not to sue) in favor of the Company and its directors,
officers and other related persons and an agreement not to solicit employees of
the Company for a period of one year following termination, each in the form
then used by the Company for departing executives; and further provided,
however, that you will not be required to release any right to indemnification
that you may have under applicable law, the Company's Certificate of
Incorporation, the Company's bylaws or any indemnity agreement between you and
the Company nor any rights related to your then existing equity ownership in the
Company (the "Release"). You will not be entitled to any other compensation,
award or damages with respect to your employment or termination. Payment of the
severance (to the extent you are eligible) will be on the 61st day following
your separation from service, provided the release described above is effective,
has not been revoked by you and any applicable statutory revocation period has
expired. If any statutory waiting period applies with respect to the receipt of
the cash severance benefits, then payment of the cash severance (to the extent
you are eligible) shall be delayed until expiration of such period.
 
   A. In the event of your voluntary termination of employment for any reason,
your disability (as such term is defined in Section 22(e)(3) of the Code, your
death or your termination of employment for Cause (as defined below) by the
Company, you will not be entitled to any cash separation benefits or additional
vesting of shares of any stock options, including the Options.
 
    B. In the event the Company terminates your employment without Cause and (A)
you execute the Release and (B) during the Severance Period (as defined below)
you do not provide services, either directly or indirectly, as an employee,
agent, director or service provider to a Competing Business, you shall be
entitled to receive: (i) continuation of your then current annual base salary
for a period of twelve (12) months in accordance with the Company's regular
payroll periods; and (ii) reimbursement of COBRA insurance premiums (provided
you timely elect COBRA coverage), for twelve (12) months following your
termination. Your right to receive COBRA insurance premiums shall terminate upon
your commencement of full-time employment with another company (which you shall
promptly notify the Company of). For purposes of this letter, "Competing
Business" means the lines of business in which the Company is engaged at the
time of your termination of employment without Cause.
 
    C. No acceleration of vesting will be deemed to extend beyond the number of
then-unvested options or shares under a particular award at the time of
acceleration. No additional vesting shall occur following termination of
service. Vested options will be exercisable for (i) three months following the
termination date in the case of your termination without Cause, or your
voluntary termination, but in no event later than the expiration date of the
options, or (ii) twelve months following the termination date in the case of
termination due to death or disability.
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
   
    For purposes of this letter, "Cause" means (i) a good faith determination by
the Board that you willfully failed to follow the lawful written directions of
the Board; provided that no termination for Cause shall occur unless you: (A)
have been provided with notice of the Company's intention to terminate you for
Cause, and (B) have had at least 30 days to cure or correct your behavior; (ii)
your engaging in gross misconduct, which the Board determines in good faith is
detrimental to the Company; provided that no termination for Cause shall occur
unless you: (A) have been provided with notice of the Company's intention to
terminate you for Cause, and (B) have had at least 30 days to cure or correct
your behavior; (iii) your failure or refusal to comply in all material respects
with (A) the Company's Employee Invention Assignment, Confidentiality and
Arbitration Agreement, (B) the Company's insider trading policy, or (C) any
other policies of the Company, where such failure or refusal to comply would be
detrimental to the Company; provided that no termination for Cause shall occur
unless you: (1) have been provided with notice of the Company's intention to
terminate you for Cause, and (2) have had at least 30 days to cure or correct
his behavior if such behavior is curable; (iv) your conviction of, or a plea of
no contest to, a felony or crime involving moral turpitude or commission of a
fraud which the Board in good faith believes would reflect adversely on the
Company; or (v) your unreasonable or bad faith failure or refusal to cooperate
with the Company in any investigation or formal proceeding initiated by the
Board in good faith.
 
6.   In the event of your termination of employment that would entitle you to
benefits under the Company's Change of Control Retention Agreement, then such
agreement (to the extent it is then in effect) shall govern and you shall not be
entitled to any of the severance benefits described in Section 5 above. In the
event the Company's change of Control Retention Agreement is not in effect at
the time of your termination, you will be eligible for the severance benefits as
set forth in Section 5 above.
 
7.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and
any statements contradicting any provision in this letter) should be regarded by
you as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any amounts payable hereunder are subject to
applicable withholding taxes.
 
8.   To the extent (a) any payments or benefits to which Employee becomes
entitled under this Agreement, or under any agreement or plan referenced herein,
in connection with Employee's termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (b)
Employee is deemed at the time of such termination of employment to be a
"specified employee" under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Employee's "separation from service"
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Employee's death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Employee,
including (without limitation) the additional twenty percent (20%) tax for which
Employee would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Employee or Employee's beneficiary in one lump sum (without
interest). Any termination of Employee's employment is intended to constitute a
"separation from service" as such term is defined in Treasury Regulation Section
1.409A-1. It is intended that each installment of the payments provided
hereunder constitute separate "payments" for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a "short-term deferral").
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
9.   The parties agree that any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be submitted to the American
Arbitration Association ("AAA") and that a neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes. The arbitration proceedings will allow for discovery according to the
rules set forth in the National Rules for the Resolution of Employment Disputes
(the "Rules"). All arbitration proceedings shall be conducted in Santa Clara
County, California. Except as provided by the Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. In addition to the right under the Rules to petition the court for
provisional relief, you agree that any party may also petition the court for
injunctive relief where either party alleges or claims a violation of this
letter.
 
10.   This letter agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter.
 
11.   This offer is contingent upon completion of a background check
satisfactory to the Company, as well as your executing the Company's standard
invention assignment agreement. This offer will expire at 5:00 p.m., PST, on
December 28, 2009. If you decide to accept our offer, and I hope you will,
please sign the enclosed copy of this letter agreement in the space indicated
below and return it to me. Your signature will acknowledge that you have read
and understood and agreed to the terms and conditions of this offer. Should you
have anything else that you wish to discuss, please do not hesitate to contact
Masood Jabbar.
 
We look forward to the opportunity to welcome you to the Company.
 
 

   Silicon Image, Inc  
 
Accepted
   By:  /s/Peter Hanelt   By: 
/s/Camillo Martino
     Chairman of the Board     
Camillo Martino
             


 

 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
